247 P.3d 327 (2011)
240 Or. App. 428
STATE of Oregon, Plaintiff-Respondent,
v.
Michael Loren KLEIN, Defendant-Appellant.
081210; A142127.
Court of Appeals of Oregon.
Submitted December 3, 2010.
Decided January 12, 2011.
Peter Gartlan, Chief Defender, and Susan F. Drake, Senior Deputy Public Defender, Office of Public Defense Services, filed the brief for appellant.
John R. Kroger, Attorney General, Mary H. Williams, Solicitor General, Jamie K. Contreras, Assistant Attorney General, filed the brief for respondent.
Before ORTEGA, Presiding Judge, and SERCOMBE, Judge, and LANDAU, Judge.
PER CURIAM.
Defendant appeals a judgment of conviction for one count of unlawful possession of methamphetamine, ORS 475.894, assigning error to the trial court's denial of defendant's motion to suppress methamphetamine found in a small box that police discovered on defendant's person. Defendant argues that the police unlawfully stopped him without reasonable suspicion of a crime and that the search of the box was not justified by exigent circumstances. The state concedes that the police lacked exigent circumstances to justify opening the box without a warrant. State v. Barnum, 136 Or.App. 167, 174-75, 902 P.2d 95 (1995), rev. den., 323 Or. 336, 918 P.2d 847 (1996). We agree and accept the concession.
Reversed and remanded.